DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldshtein (US 10063271) in view of Marchbanks (US 5617587).
Goldshtein discloses a magnet bag assembly being useable as an assistive tool; magnet bag assembly is comprised of a magnet bag (104) and accessory piece (102) encasing a plurality of magnets (col. 5, ll. 60-col. 6, ll. 2); the inventions can be used in various environments but is not limited to cars, boats, drywall, plastic and wooden structures; magnet bag which is formed of a material to create a bag to which a plurality of magnets is attached on the back, the same material is then folded over and stitched, which encases the magnets (see Goldshtein Figs. 2, 5, 6; col. 5, ll. 60-col. 6, ll. 2); the magnet bag attaches to the accessory piece magnetically and detaches to serve as a portable item holder and be reattached at any time to the affixed accessory piece for storage and convenience; magnet bag assembly can be printed on for promotional uses; except does not expressly disclose the adhesive attaching the accessory piece to nonmagnetic surfaces as claimed.

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add adhesive as taught by Marchbanks to the attachment accessory plate taught by Goldshtein, in order to attach the pocket do a desired surface via adhesive as taught by Marchbanks (col. 3, ll. 64-66).
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Goldshtein or Marchbanks which is capable of being used in the intended manner, i.e., attaching the pocket to various surfaces. There is no structure in Goldshtein or Marchbanks that would prohibit such functional intended use (see MPEP 2111).
Goldshtein as modified above further results in a device wherein the magnet bag is closed on the left side, right side, bottom and open at the top for ease of use, with a plurality of magnets at the rear of the bag encased in the same material folded over sealed encasing the magnets (see Goldshtein Figs. 2, 5, 6; col. 5, ll. 60-col. 6, ll. 2); and the accessory piece is sealed on all four sides encasing a plurality of magnets, double sided adhesive attaches to one side of said accessory piece while the other side is available magnetically for the attachment of magnet bag (see Goldshtein Figs. 2, 5, 6; col. 5, ll. 60-col. 6, ll. 2).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldshtein (US 10063271) in view of Marchbanks (US 5617587) as applied to claim 2 above, and further in view of Arnold et al. (US 2010/0120309, hereinafter ‘Arnold’).
Goldshtein as modified above discloses all limitations of the claim(S) as detailed above except does not expressly disclose the device being constructed of 100% solution dyed acrylic as claimed.
However, Arnold teaches a textile fabric being woven from solution dyed acrylic (para 0019) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Goldshtein as modified above device out of 100% solution dyed acrylic as taught by Arnold, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
December 6, 2021